         Case 1:18-cv-10385-KMW
              1:18-cv-10385-KMW Document
                                Document 51
                                         50 Filed
                                            Filed 10/08/20
                                                  09/30/20 Page
                                                           Page 11 of
                                                                   of 11

Debevoise                     DebevoiH & Plimpton LLP
                              919 Third Avenue
& Plimpton                    New Yol1< , NY 10022


ID! ~ © ~ a w~ ![Y 1'1"°' '°"'                            USDCSDNY
\fu\ OCT D1 2020 \ t0                                     DOCUMENT
                                                          ELECTRO NI CALLY FILED
CHAMBERS OF KIMBA M . WOOD
      U.S .D.J .-S .D.N .Y.                               DOC#: _ _ _ _~......---
September 30, 2020
                                                          DATE FILED: lD   2o     {t/
BY ECF

Honorable Judge Kimba M. Wood
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


                    Publicis Media Limited, et al v. Moxie Software, Inc.
                            Civil Action No. 18-cv-10385-KMW


Dear Judge Wood:
                                                        MEMO ENDORSED
We represent Defendant Moxie Software, Inc. in the above referenced matter. We
write on behalf of all parties to provide the Court with an update on the status of
settlement discussions, per the Court' s July 31 , 2020 order (ECF No. 49).

Since our last update on July 30, the parties have had further discussions on a draft
settlement. The parties respectfully request that the Court maintain the stay of      ] /,'(I)- ·
proceedings entered on December 17, 2019, and propose that they provide a status I.J ¥,..ti'-vJ
update to the Court on October 30, 2020.

The Court has not set an initial conference, and thus this stay will not affect any
Court scheduled date. We thank the Court for its continued consideration and
courtesies.

Respectfully submitted,
                                                                            I'
                                                                                 Lo\<t lw
Isl Jared I Kagan
                                                         /~           D•~        .N.~
Jared I. Kagan
                                                              . KIMBAM. WOOD
                                                                  U,S.DJ.




www.debevoise.com
